Citation Nr: 1618425	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  13-14 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 0 percent for left knee chondromalacia patella. 

2.  Entitlement to a disability rating in excess of 0 percent for right knee chondromalacia patella, status-post arthroscopic surgery.

3.  Entitlement to a disability rating in excess of 0 percent for bilateral hallux valgus with history of metatarsalgia and bilateral plantar fasciitis.

4.  Entitlement to service connection for a heart disorder. 

5.  Entitlement to service connection for a lung disorder.

6.  Entitlement to service connection for valley fever. 

7.  Entitlement to service connection for degenerative arthritis.

REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1983 to July 1983 and from August 1984 to March 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in Oakland, California.

During the course of the appeal, a 10 percent rating was granted for the right knee disability effective the date of claim (September 30, 2008).  This resolved the appeal with respect to the issue of entitlement to a compensable disability rating based on multiple noncompensable disability ratings.  As the maximum rating available for the right knee was not granted, that issue remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2016, the Veteran, through his representative, filed a motion for a Board hearing (videoconference or Travel Board) at his local VA office, before a Member or Members of the Board.  

As the RO schedules such hearings, the case is REMANDED for the following action:

A Board hearing should be scheduled in accordance with the docket number of this appeal and in accordance with the Veteran's preference as to the type of hearing.  The Veteran should be notified of the time and place to report for the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


